Citation Nr: 0532246	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  94-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran has a current psychiatric disorder, diagnosed 
variously as schizophrenia and schizoaffective disorder.

4.  The preponderance of the evidence shows that the 
veteran's current psychiatric disorder was not incurred 
during service or within the one-year presumptive period 
thereafter for psychosis.


CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, to include schizophrenia and 
schizoaffective disorder.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a March 1992 confirmed rating decision, the veteran's 
January 1992 attempt to reopen his claim for service 
connection for an acquired psychiatric disorder was denied.  
Only after the March 1992 rating action was promulgated did 
VA, on February 24, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran.  This action 
essentially cured the error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records for treatment of the 
veteran, and medical records from private physicians 
identified by the veteran have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  Appropriate medical opinions were obtained in June 
2003, August 2003, and March 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the March 2000 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical and personnel records, examinations conducted 
in December 1975 and February 1978 for the Social Security 
Administration, records of VA treatment (including fee basis 
treatment) and hospitalization of the veteran from November 
1974 to April 2002, contentions by the veteran and his 
representative, testimony by the veteran at a June 1993 
hearing, and reports of VA examinations and medical opinions 
dated in July 1974, August 1977, and July 1994, June 2003, 
August 2003, and March 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence obtained or submitted in this case.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's discussion below will focus on what the evidence 
shows or fails to show with regard to the veteran's claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for a psychosis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran meets the initial criteria of having a current 
psychiatric disorder, having been diagnosed with and treated 
for schizophrenia for many years.  This case turns on whether 
the veteran's current psychiatric disorder, diagnosed 
variously as schizophrenia and schizoaffective disorder, was 
incurred during his military service from November 1971 to 
November 1973 or within the one-year presumptive period 
thereafter.

The veteran's service medical records show he was injured in 
a fight at a club in January 1973.  In March 1973 he was 
treated for injuries resulting from falling down stairs.  He 
was observed by barracks mates to be banging his head on a 
wall.  At the veteran's August 1973 separation examination, 
the veteran was evaluated as psychiatrically normal.

After service, on a July 1974 VA psychiatric examination, the 
veteran was diagnosed with psychophysiologic reaction, 
musculo-skeletal somatization.  In December 1975 the veteran 
was diagnosed with schizophrenic reaction.  During a VA 
hospitalization from December 1976 to February 1977 the 
veteran was diagnosed with schizophrenia, undifferentiated 
type.  On VA psychiatric examination in August 1977, he was 
diagnosed with schizophrenic reaction undifferentiated type.  
The veteran's medical history includes subsequent VA 
hospitalizations from December 1977 to January 1978, in May 
1979, from January 1983 to February 1983, from February 1985 
to March 1985, and in July 1992.
      
An opinion from a VA psychiatrist in June 2003 states in 
part, "Based on the veteran's records, history, and 
evaluation, we consider that the veteran's current 
psychiatric symptomatology is similar to that described on 
the [July 1974 VA] psychiatric evaluation.  Based on the 
descriptions of symptomatology in the psychiatric 
interventions and evaluations, we consider that the diagnosis 
of Schizophrenia is warranted."  An August 2003 supplemental 
opinion by another VA psychiatrist notes, "Diagnosis of 
Schizophrenia is not likely related to previous symptoms of 
anxiety or to behavior described in Service Medical Records. 
. . . Behavior described in [the July 1974 VA examination 
report] gives no indications of a psychotic or pre-psychotic 
condition . . . ."

The June 2003 psychiatric opinion seems to suggest that the 
veteran's current schizophrenia was related to symptomatology 
shown in July 1974-within one year of the veteran's 
separation from service.  However, because the August 2003 
supplemental psychiatric opinion, appended to the same 
examination report, clearly rejects that conclusion, the 
Board obtained an additional VA medical opinion.

In March 2005 a third VA psychiatrist reviewed the veteran's 
claims folder.  That psychiatrist concluded that the March 
1973 "head banging event" was not, in and of itself, a 
reflection of a psychotic or pre-psychotic state because it 
occurred in the context of the veteran's alcohol 
intoxication.  Other than the veteran's September 1974 
diagnosis of lumbar paravertebral muscles with 
psychophysiological reaction and musculoskeletal 
somatization, there was no additional evidence of 
psychopathology through November 1974-the end of the one-
year period after the veteran's separation from service.  The 
psychiatrist stated that it was unclear whether the September 
1974 diagnosis of musculoskeletal somatization reflected a 
prodromal period of psychosis, early signs of psychosis, an 
incomplete evaluation of psychosis, a separate form of 
psychopathology, or a reaction to actual physical problems 
and no actual psychopathology.  He explained that the medical 
notes prior to December 1976 did not provide sufficient 
information to indicate the presence of a psychotic condition 
or a pre-psychotic state.  Based on his review of all of the 
evidence, the psychiatrist opined that the veteran's current 
psychiatric disability was schizoaffective disorder that 
started in December 1976 when the veteran was diagnosed with 
undifferentiated schizophrenia.

The Board finds that the preponderance of the evidence shows 
that the veteran's current psychiatric disorder was not 
incurred during service or within the one-year period 
thereafter.  Although the June 2003 opinion is favorable to 
the veteran's claim, the August 2003 supplemental opinion 
provides a contradictory opinion.  The August 2003 opinion is 
bolstered by the March 2005 psychiatric opinion.  Both of the 
later opinions indicate that the veteran did not present in 
September 1974 with symptoms of a psychotic disorder or a 
pre-psychotic state.  Although the VA psychiatrist who 
examined the veteran in June 2003 relied on the veteran's 
nonpsychotic symptoms of anxiety and depression to relate the 
veteran's current psychiatric disorder to the September 1974 
diagnosis, the two other psychiatrists found that symptoms of 
schizophrenia were shown only later.  Further, these two 
opinions are consistent with an August 1977 VA examination 
that is more contemporaneous with the veteran's initial 
diagnosis of schizophrenia.  The VA psychiatric who examined 
the veteran in August 1977 opined that the veteran's 
schizophrenic reaction was neither related to, nor a 
maturation of, the veteran's prior diagnosis of myositis with 
psychophysiologic reaction with musculoskeletal somatization.  
Thus, although the veteran was diagnosed with schizophrenic 
reaction as early as December 1975, approximately two years 
after the veteran's separation from service, the 
preponderance of the evidence shows that the veteran's 
schizophrenia was not incurred during service or within the 
one-year period thereafter that ended in November 1974.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and schizoaffective 
disorder, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


